COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00004-CR


ALEJANDRO SALAZAR                                                   APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
                   TRIAL COURT NO. 1313460D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Alejandro Salazar has filed a pro se notice of appeal from the trial court’s

order adjudicating him guilty of assault against a public servant and sentencing

him to three years’ confinement. Pursuant to an agreement with the State,

Salazar pleaded true to four allegations in the motion to adjudicate in exchange

for the State’s three-year punishment recommendation. He signed written plea


      1
      See Tex. R. App. P. 47.4.
admonishments that included a waiver of the right of appeal. The trial court’s

certification of Salazar’s right to appeal has an “X” next to the “plea-bargain case”

option and a checkmark next to the “has waived the right of appeal” option.

       Rule 25.2(a)(2) does not restrict the right of appeal when a defendant

pleads true to one or more allegations in a petition to adjudicate. Tex. R. App. P.

25.2(a); Hargesheimer v. State, 182 S.W.3d 906, 911–12 (Tex. Crim. App. 2006).

But if a defendant pleads true and signs a waiver of the right of appeal in

exchange for the State’s punishment recommendation––and the trial court

follows the recommendation––the waiver is binding. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000); Jackson v. State, 168 S.W.3d 239,

242–43 (Tex. App.––Fort Worth 2005, no pet.); cf. Ex parte Delaney, 207 S.W.3d
794, 797–98 (Tex. Crim. App. 2006) (explaining that when defendant waives right

of appeal in exchange for recommended sentence that trial court subsequently

follows, “any possible source of error” during sentencing is removed). Because

Salazar waived his right to appeal the trial court’s order of adjudication, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); Jackson, 168 S.W.3d at

243.

                                                    PER CURIAM


PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 15, 2018


                                         2